          Case 1:18-cv-10287-AKH Document 37 Filed 06/06/19 Page 1 of 3 ==n
                                                   rr========
                                                     USDCSDNY
                                                                        DOCUMENT                                              11

UNITED STATES DISTRICT COURT                                            ELECTRO NI CALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC#: - - - - - , - - + . . . . . - , 1 - - - - . - -
 -------------------------------------------------------------- X

 Girl Scouts of the United States of America,
                                                                        DATE FILED:
                                                                                                -------,......~-
                                                                    ORDER ON DISOVERY
                                        Plaintiff,
                                                                    18 Civ. 10287 (AKH)
             -against-

 Boy Scouts of America,

                                        Defendant.

 -------------------------------------------------------------- X



ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The Girl Scouts of the United States of America ("GSUSA") and Boy Scouts of

America ("BSA"), by joint letter, submit for resolution various discovery issues. The Court's

rulings on these issues follow:



        1. Time Period to Complete Document Production in Response to Parties' First Set of

             Discovery Requests

                 Parties shall complete all of their document production in response to their first

sets of discovery requests by June 28, 2019.



        2. BSA's Declaration of Withheld Production and the Basis for Any Withholding

                 To the extent that GSUSA has not met and conferred with BSA on the scope and

basis of any withheld production, its request is denied as premature.
         Case 1:18-cv-10287-AKH Document 37 Filed 06/06/19 Page 2 of 3



       3. GSUSA Document Request No. 36: Quality of Services

               BSA's offered production on this request is sufficient.



       4. GSUSA Document Request No. 37: Public Perception Documents

               The scope BSA's offered production on this request is sufficient.



       5. GUSA Document Request No. 38: Consumer Complaints About Programs

               BSA's offered production on this request, co-extensive with its production in

response to RFP 36, is sufficient.



       6. GSUSA Document Request No. 40: Efforts to Improve Public Perceptions

               BSA's offered production on this request is sufficient.



       7. GSUSA Interrogatory No. 15: People Knowledgeable About Complaints

               To the extent that BSA's amended response is insufficient, the GSUSA's request

is denied as premature, since the parties have not yet met and conferred on the issue.



        8. GUSA's Document Request No. 14: "Any" Documents Mentioning Girl Scout Marks

           After January 1, 2016

               GSUSA's Document Request No. 14 subpart (iv) is denied as disproportionate

and unduly burdensome. BSA's production relating to other requests is sufficiently responsive.




                                                        2
         Case 1:18-cv-10287-AKH Document 37 Filed 06/06/19 Page 3 of 3



         9. GSUSA Document Request No. 27: Product Packaging

                BSA's offered production on this request is sufficient.



         10. BSA Request No. 40

                GSUSA shall produce responsive documents that can be located with reasonable

diligence, existing as of January 1, 2011 to the present.




         11. BSA Requests for Reciprocity

               With respect to various requests for reciprocity , the Court observes that, to the

extent requests are relevant to one party, the same or similar request may be relevant to the other.

Neverthele ss, because the BSA has not formally made these requests, any assessment of them is

premature.




               The Clerk is instructed to terminate the motion (ECF 36).



SO ORDERED .

Dated:         June~' 2019
               New York, New York                            ALVIN K. HELLERS TEIN
                                                             United States District Judge




                                                        3
